        Case 1:18-cv-02849-ELH Document 6-2 Filed 11/13/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 STATE OF MARYLAND,                              *

                        Plaintiff,               *
 v.                                                      Case No.: 1:18-cv-02849-ELH
                                                 *
 UNITED STATES OF AMERICA, et al.,
                                                 *
                         Defendant.
                    *     *    *     *   *   *   *   *    *   *   *   *   *
                                             ORDER

       Upon full consideration of Plaintiff’s Motion for Preliminary Injunction and to

Substitute Defendant, and the Memorandum of Law in Support of Plaintiff’s Motion for a

Preliminary Injunction, it is hereby:

       (a) DECLARED that Deputy Attorney General Rod J. Rosenstein is the Acting

          Attorney General of the United States and has the authority to issue a report on

          the enforcement of laws to Congress under 28 U.S.C. § 530D regarding the

          Department of Justice’s position regarding 26 U.S.C. § 5000A(a);

       (b) DECLARED that Matthew G. Whitaker is not the Acting Attorney General;

       (c) ORDERED that said Motion for Preliminary Injunction is GRANTED, and

          Whitaker is enjoined from supervising this matter as Acting Attorney General

          or appearing in an official capacity as Acting Attorney General in this matter.

       (d) ORDERED that Rod J. Rosenstein in his capacity as Acting Attorney General is

          substituted for Jefferson B. Sessions, III, as a defendant.

Signed this ____ day of ________, 2018                             _______________________
                                                                   Judge Ellen J. Hollander
